Case 2:20-cv-02161-MMD-DJA Document 15 Filed 12/01/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

                                                           2:20-cv-02161-APG-DJA
TRAEGER PELLET GRILLS LLC
                                                  VERIFIED PETITION FOR
                                                  PERMISSION TO PRACTICE
                                                  IN THIS CASE ONLY BY
                                                  ATTORNEY NOT ADMITTED
                                                  TO THE BAR OF THIS COURT
GMG PRODUCTS LLC                                  AND DESIGNATION OF
                                                  LOCAL COUNSEL




              Brian A. Jones



                               McDermott Will & Emery LLP

                                     444 West Lake Street, Suite 4000

               Chicago                                  Illinois              60606

        312-984-7694                          bajones@mwe.com



         Traeger Pellet Grills LLC
Case 2:20-cv-02161-MMD-DJA Document 15 Filed 12/01/20 Page 2 of 6



                                   10/11/2011

                                                                 Illinois




              Illinois Supreme Court                10/11/2011   6306266
         Federal Circuit Court of Appeals           02/05/2014
           Northern District of Illinois            1/06/2012
         Seventh Circuit Court of Appeals           3/25/2016
             Eastern District of Texas              05/01/2017
            Northern District of Texas              02/27/2019




 None.




                                                2
Case 2:20-cv-02161-MMD-DJA Document 15 Filed 12/01/20 Page 3 of 6




None.




(State “none” if Petitioner is not a member of other Bar Associations.)




        None.




                                                 3
Case 2:20-cv-02161-MMD-DJA Document 15 Filed 12/01/20 Page 4 of 6
Case 2:20-cv-02161-MMD-DJA Document 15 Filed 12/01/20 Page 5 of 6




           1st        December         20
               Case 2:20-cv-02161-MMD-DJA Document 15 Filed 12/01/20 Page 6 of 6

                          ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
                                                of the
                                      SUPREME COURT OF ILLINOIS

       One Prudential Plaza                                                       3161 West White Oaks Drive, Suite 301
130 East Randolph Drive, Suite 1500                                                       Springfield, IL 62704
    Chicago, Illinois 60601-6219                                                     (217) 546-3523 (800) 252-8048
  (312) 565-2600 (800) 826-8625                                                            Fax (217) 546-3785
        Fax (312) 565-2320

       Brian A. Jones
       McDermott Will & Emery LLP
       444 West Lake Street
       Chicago, IL 60606

       Via Electronic Mail


                                                     Chicago
                                                     Wednesday, November 25, 2020

                                                     In re: Brian Andrew Jones
                                                     Admitted: 11/10/2011
                                                     Attorney No. 6306266


       To Whom It May Concern:

               The records of the Clerk of the Supreme Court of Illinois and of this office indicate that
       the attorney named above was admitted to the practice of law in Illinois; is currently registered on
       the master roll of attorneys entitled to practice law in this state; and has never been disciplined;
       and is in good standing

                                                     Very truly yours,
                                                     Jerome Larkin
                                                     Administrator



                                                     By:_/s/ Darryl R. Evans____________
                                                            Darryl R. Evans
                                                            Senior Deputy Registrar


       DRE
